DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-8 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent process claim 1 is allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent process claim 1: 
A method for fabricating semiconductor device, comprising: providing a substrate, wherein the substrate comprises a first semiconductor layer, an insulating layer, and a second semiconductor layer; forming an active device on the substrate; 10forming an interlayer dielectric (ILD) layer on the substrate and the active device; removing part of the ILD layer to form a first contact hole; forming a first contact plug in the first contact hole for electrically connecting to the active device; 15removing part of the ILD layer and part of the insulating layer to form a second contact hole; forming a liner on and directly covering and contacting the first contact plug and the ILD layer and into the second contact hole, wherein the liner is made of silicon dioxide; and 20forming a second contact plug in the second contact hole, the ILD layer, and the insulating layer after forming the first contact plug, wherein top surfaces of the second contact plug and the liner are coplanar,
as the underlined limitations are specifically performed and as they are interrelated with each other. 
Although various prior art references (see, for example, Wu '6668) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the totality of the steps as performed with the recited structures in claim 1. 
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814